Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1–3 (Group I), are drawn to an application platform system, with component software modules classified in relevant part at G06Q 20/322{Aspects of commerce using mobile devices [M-devices]} and recites application modules, in relevant part, addressed to the following inventive categories:
G06Q 50/26    Government or public services
H04L 2209/463    Electronic voting
G06Q 20/40145    Biometric identity checks
G06Q 10/10    Office automation, e.g. computer aided management of electronic mail or groupware
G06Q 20/02    involving a neutral party, e.g. certification authority, notary or trusted third party [TTP]
G06Q 40/025    Credit processing or loan processing, e.g. risk analysis for mortgages.
Claims 4-13 (Group II), are drawn to a method for using application platformrelevant part at G06Q 20/389{Keeping log of transactions for guaranteeing non-repudiation of a transaction}, and further reciting steps invoking the following inventive categories:
H04L 9/3231    Biological data, e.g. fingerprint, voice or retina
H04L 63/0861	    using biometrical features, e.g. fingerprint, retina-scan (cryptographic mechanisms or cryptographic arrangements for entity authentication using biological data H04L9/3231
G06Q 20/40145 Biometric identity checks
G06F 21/32    using biometric data, e.g. fingerprints, iris scans or voiceprints.
Inventions of Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group I has utility separate from Group II, such as an application platform, with application modules, not limited by any specific functional language for performing steps on the modules of the application platform.  Group II has separate utility from Group I, since it involves a method specifying functional language to implement steps for completing and authenticating transactions.  The application platform of Group I can be used without the recited method of Group II, and its utility is in no way limited by the utility of Group II.  The scope of each of these claims contain subcombinations usable together, the combination of which does not require the particulars of the subcombination of any other group of claims.  See MPEP § 806.05(d).  For instance, the steps recited in independent claim 4 in no way limit the functionality of any of the other modules recited at independent claim 1.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions fall into two different classifications.
The inventions will require more than two different fields of search (e.g., Group I and Group II will each require different search queries, and searches directed toward modules of an application platform system for Group I are unlikely to find the functional steps recited in the method of Group II).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Election/Restriction
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /J.L.L./ Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                             




/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685